Mr. Justice Mitchell dissenting:
The plaintiff was not a competent witness against the bank. The latter represented the title of the husband who was dead and whose interest had passed to the bank. It was moreover a creditor of the husband and held the policy only to secure its debt, and to the extent necessary for that purpose. If any balance remained (as this court holds that there did) it prima facie belonged to the husband’s estate and his creditors. By her own evidence the wife is now allowed to take it away from them. If the policy had been on the endowment plan and had become due and payable to the husband in his lifetime it cannot be pretended that the wife would have been a competent witness against him to claim the money, on the ground that the *388policy was a substitute for one wrongfully obtained from ber. I cannot see how his death makes her any more competent against his estate than she would have been against him. The bank is his assignee for value, and represents his interest, and as against it she is not a competent witness under the plain letter of the statute.
But I would go farther and not only reverse this decree, but dismiss the bill, first for laches, and secondly as to the bank, on tbe merits. The laches, involving a delay with full knowledge of the facts for twenty-four years, and until all the parties charged as at fault in the original transaction were dead, is too clear to need enlargement upon. As to the merits it is now practically conceded that, on the ground on which the decree was rested by the master and the court below, it cannot be sustained, and the plaintiff has no claim to any part of the money from either defendant. But this court finds that as there were accumulated dividends on the first policy, the cash value of which was sufficient to pay the premium due April 18, 1869, tbe forfeiture of the policy by the insurance company was unauthorized. Accepting this conclusion as to the insurance company on the authority of the very unsatisfactory case of Girard Co. v. Mutual Co., 97 Pa. 15, there still remains the entire absence of knowledge on the part of the bank of any such reserved dividends, or the other circumstances of the cancelation or forfeiture of the first policy. Of such knowledge there is not a scintilla of evidence. The only facts that the master finds, with any relevancy to this point, are the cashier’s letters of April 14 and April 17, 1869, and the indorsement “ premiums on former policy, same number, paid in full to April 18, 1869.” But the most strained construction cannot make any more out of these than a knowledge on the part of the bank, which is admitted, that there was a policy in favor of Mrs. Matlack, which she had assigned to the bank by a transfer which the insurance company for technical reasons refused to approve, and a subsequent accomplishment of the same result in due form, acceptable to that company. The master finds expressly that the bank had no knowledge of any circumstances of coercion or fraud by her husband against Mrs. Matlack; the first transfer was not used solely because not satisfactory to the insurance company; and when that objection was over*389come and the second policy was issued, the bank took it without either knowledge or notice of the first policy having been improperly forfeited, or of anything irregular in the issue of the second. I am unable to see any ground, in law or equity, on which the bank can be held liable, except for a possible residue after payment of its debt in full with interest, and no such residue is even claimed to exist in the ease.
Williams, J.,
I agree with my Brother Mitchell in the views expressed by him, and dissent from the judgment rendered for both the reasons he has given.